DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-2, 5, 6, 8-16, 19-22, and 26-32 are allowed.
Regarding independent Claims 1, 26, and 29, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, that in the mated configuration axial rearward movement of the strain relief boot causes disengagement of the one or more first locking features from the one or more second locking features.
Claims 2, 5, 6, 8-16, and 19-22 depend from Claim 1 and are therefore allowable for at least the same reasons.
Regarding independent Claims 26 and 29, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, that in the mated configuration axial rearward movement of the strain relief boot causes the outer housing to engage and flex resilient latch arms disposed in the socket to disengage the first locking features from the second locking features.
Claims 27-28, and 30-32 depend from Claims 26 and 29, respectively, and are therefore allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874